Citation Nr: 1307211	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  09-47 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral recurrent inguinal hernias.

2.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to anxiety.

3.  Entitlement to service connection for hypertension (HTN).

4.  Entitlement to service connection for cervical spine disability.

5.  Entitlement to service connection for anxiety.

6.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from January 1967 to June 1967.  He also claimed additional periods of ACDUTRA and inactive duty for training (INACDUTRA) with the Air National Guard from July 1967 dated through 2006. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO denied, inter alia, service connection for the identified disabilities.  In June 2009, the appellant filed a notice of disagreement (NOD) as to this denial.  The RO issued a statement of the case (SOC) in November 2009, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in November 2009.  The RO issued a supplemental SOC (SSOC) reflecting the continued denial of the claim in February 2010.

In May 2012, the appellant testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant when further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that further RO action on this appeal is warranted.

At the outset, the Board notes that with respect to the appellant's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing INACDUTRA.  See 38 U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6 (2012).

In this case, the appellant contends that the claimed disabilities had their onset during, and have continued since, his periods of ACDUTRA and INACDUTRA.  The appellant testified that he had 30 years of service and that he was often put on ACDUTRA or regular service.  He also testified that he had additional extended periods of ACDUTRA from 2004 to 2006.

The Board finds that the RO should take appropriate action to verify all of the appellant's periods of ACDUTRA and INACDUTRA.  The current record contains only a copy of the appellant's Report of Separation from the Air National Guard of Rhode Island, a copy of the Appellant's DD-214 that documents ACDUTRA from January 1967 to June 1967, and a copy of his Air National Guard Point Credit Summary.  Pertinent to this appeal, aside from the Appellant's DD-214, no other documents identify (with any degree of certainty) the number of and actual days the appellant served on ACDUTRA or INACDUTRA during his thirty-plus years in the Air National Guard.  Such information is relevant because, according to the appellant's testimony, all his t all the claimed  disabilities started during his service and he experienced continuous symptoms throughout service and to date.  Thus, verifying his periods of ACDUTRA and INACDUTRA may aid in determinations as to whether any claimed disability first manifested during, or is otherwise etiologically, related to any period(s) of ACDUTRA and/or INACDUTRA, as well as whether any further development of any of these claims, in this regard, is warranted. 


While these matters are on remand, to ensure that all due process requirements are met, the RO should give the appellant another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the appellant to undergo any VA examination(s))prior to adjudicating the claims on appeal.  In adjudicating the claims, the RO should consider all evidence added to the claims file since the RO's last adjudication.

Accordingly, these matters are hereby REMANDED for the following:

1.  The RO should contact the appellant's Air National Guard Unit, the State Adjutant General of Rhode Island, and any other appropriate source(s) to verify the appellant's periods of ACDUTRA and INACDUTRA.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.

2.  The RO should send to the appellant and his representative a letter requesting that the appellant provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to his service connection claims that is not currently of record.

The RO's letter should clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the appellant responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the appellant to undergo any examination(s) in connection with this appeal), the RO should readjudicate the service connection claims in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claims), and legal authority.

6.  If any benefit sought on appeal remains denied, the RO must furnish to the appellant and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


